HEDRICK, Judge.
The defendant assigns as error the denial of his timely motions for judgment as of nonsuit. There was ample evidence to require submission of this case to the jury and to support the verdict.
*643Assignments of error one, two and four relate to the admission and exclusion of testimony. We have carefully examined each exception upon which these assignments of error are based and find them to be without merit.
The defendant’s trial in the Superior Court was free from prejudicial error.
No error.
Judges Vaughn and Graham concur.